 THE GRAND FOOD MARKET73complied for purposes of this proceeding by the pension fund ad-ministrator.However, adoption of an eligibility date approximately6 months preceding a direction of election ml,dit disenfranchise newlyhired regular employees, as NN ell as regular part-time workers.Onthe other hand, we are aware that there are difficulties entailed insecuring current employee lists which would be required if we wereto utilize our normal eligibility date.Therefore, we adopt a morerecent date than proposed by the parties but one earlier than we wouldordinarily specify, and direct that all regular employees employedduring the calendar week eliding August 31, 1962, shall be eligibleto vote.8As the eligibility of part-time employees is dependent on theperiod of time worked over a 3-month period, we find that such em-ployees shall be eligible to vote if employed for the requisite lengthof time during the 3 months preceding August 31, 1962.[Text of Direction of Election omitted from publication.]s As we gather from the record that the regular employees constitute a relatively stablegroup with minimal variations, the parties to the proceeding may, if they desire and theRegional Director concurs, utilize the March 31, 1962, list subject to its being brought upto date as of August 31, 1962. This would entail the addition of the names of thoseemployees who after March 31, 1962, obtained seniority status or worked 15 days duringthe prescribed 3-month period and the deletion of the names of those workers who have,between March 31 and the date of the election, quit or been discharged for causeDaniel Crean and Joseph Messore d/b/a The Grand Food MarketandRetail Store Employees Union Local 444, Retail ClerksInternationalAssociation,AFL-CIO.Ca'eNo. 13-CA-4459.October 15, 1962DECISION AND ORDEROn April 4, 1962, Trial Examiner Eugene F. Frey issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached Intermedi-ate Report.Thereafter, the Respondents and the General Counselfiled exceptions to the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, the briefs, and the entire record in thePursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Rodgers,Fanning,and Brown].139 NLRB No. 16. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase, and hereby adopts the findings,2 conclusions, and recommenda-tions of the Trial Examiner, with the following modifications.The General Counsel excepts to the Trial Examiner's failure torecommend that the Respondents be required to pay interest on thebackpay to be awarded to Barbara Bahringer.We find merit in thisexception.Accordingly, the backpay obligations of the Respondentsshall include the payment of interest at the rate of 6 percent to becomputed in the manner set forth inIsis Plumbingct;Heating Co.,138 NLRB 716.3ORDERThe Board adopts the Recommended Order of the Trial Examinerwith the changes indicated below 4iThe Trial Examiner found several statements made by the Respondents to various in-dividual employees to be predictions of economic consequences and within the protectionof Section 8(c) of the Act.Absent exceptions thereto, we adoptpro formathe TrialExaminer's findings that these statements are not violative of Section 8(a) (1) of the Act.IFor the reasons set forth in his dissent in the IsisPlumbing t Heating Co ,case,Member Rodgers would not grant interest on the backpay awarded in this case4The following paragraph is inserted as section 2(b) of the OrderOffer Barbara Bahringer immediate and full reinstatement to her former or a sub-privileges previously enjoyed, and make her whole for any loss of pay, plus interestat the rate of 6 percent, she may have suffered by reason of the Respondents' dis-crimination against herThe following paragraph is substituted for the last paragraph in the notice attached tothe Intermediate Report as Appendix.\s WILT, offer Barbara Bahringer immediate and full reinstatement to her formeror substantially equivalent position, without prejudice to her seniority or otherrights and privileges previously enjoyed, and make her whole for any loss of pay,plus interest, suffered by reason of the discrimination against herThe penultimate paragraph in the notice shall be changed to read,This notice must ienmin for 60 consecutive days from the date of posting, andmust not be altered, defaced, or covered by any other materialINTERMEDIATE REPORTSTATEMENT OF THE CASEThe issues in this case are whether Respondents Daniel Crean and Joseph Messore,doing business as The Grand Food Market,during an organizing campaign con-ducted by Retail Store Employees Union Local 444, Retail Clerks InternationalAssociation,AFL-CIO (herein called the Union),among their employees,inter-rogated employees, threatened them with reprisals for union activities,promisedthem wage increases to dissuade them from union activities,reduced hours of workof one employee and then discharged her and another,and refused to hire an appli-cant for employment,all in violation of Section 8(a)(3) and(1) of the NationalLaborRelations Act,as amended,28 U S.C. Sec.151,at seq.(herein calledthe Act),and (2) unlawfully refused to bargain with the Union as the statutory representa-tive of their employees in an appropriate bargaining unit,in violation of Section8(a)(5) of the ActThese issues arise on a complaint issued November 14, 1961,1by the General Counsel of the NationalLaborRelations Board through the Board'sRegional Director for the Thirteenth Region,and Respondents'answer which deniedthe commission of any unfair labor practices.Pursuant to notice,a hearing was held on the issues before Trial Examiner EugeneF. Frey at Milwaukee,Wisconsin,between December 11 and 15, 1961,in which allparties participated through counsel and were afforded full opportunity to be heard,iThe complaint issued after Board investigation of an original and amended chargesfiled by the Union on and after October 2, 1961 THE GRAND FOOD MARKET75to examine and cross-examine witnesses, to present pertinent evidence, to make oralargument, and to file briefs.Briefs filed by General Counsel and Respondents havebeen carefully considered by the Trial Examiner.Upon the entire record in the case, and from my observation of the witnesseson the stand, I make the following:FINDINGS OF FACT1.THE BUSINESS OF' RESPONDENTSRespondents own and operate a retail food store business in Milwaukee, Wis-consin, as copartners under the trade name of the "Grand Food Market." In thecalendar year 1960 they did a gross volume of business in excess of $500,000, andreceived goods and products valued in excess of $50,000 directly from points outsidethe State of Wisconsin.Respondents admit, and I find on these facts, that they areengaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The union campaign, and request for recognitionBetween August 14 and September 20, 1961, 16 employees in the grocery andproduce departments signed authorization cards designating the Union as their bar-gaining representative.On September 20, 1961, the Union formally requested thatRespondents bargain with it as majority representative of their employees in a unitcomposed of all regular full-time and part-time employees who handle, display, orsellmerchandise at their store, excluding the proprietors, wives and children ofproprietors,meat department employees, watchmen, and supervisors as defined inthe Act.Respondents received the demand on September 22 and the same dayreplied that they had no basis for believing that the Union had majority status inthe stated unit, suggesting that it seek certification as provided by law, and refusingtomeet for bargaining until such certification.On September 25, 1961, the Unionfiled a petition with the Board in Case No 13-RC-8127 (not published in NLRBvolumes), requesting such certification under the usual procedure provided in theAct.B. Respondents' reaction to the union campaign1.The alleged discrimination against Susan M. MoserThe complaint alleges that Respondents discriminatorily refused to hire Moseron or about August 7, 1961, because employees joined or assisted the Union orengaged in other protected concerted activities, in violation of Section 8(a)(3) and(1) of the Act.Moser applied for work at the store on August 4, 1961, in responseto an advertisement Respondents put in the newspaper for checkers.Crean inter-viewed herHe asked what experience she had, and she replied that she had workedatKohl's Food Market in Milwaukee.Crean asked if she had experience with acash return register, and she said she had at Kohl's.Crean asked her what herstarting rate was at Kohl'sShe replied she had been getting $1 34 an hour butnot working many hours.Crean said that he could not afford to pay that kind ofwages, and asked if she did not think that Kohl's would be a better place to workthan with Respondents.Moser replied that she had not been getting enough hoursof work there.Crean asked her if Kohl's had a union. She said it did. Creanasked her if that union had done anything about getting more hours of work forher.She said it had not and that she intended to get out of it.Crean then said,"Go ahead, tend to your personal affairs, get it over with, come back, and I willtalk to you again."Moser left the store, went to the office of the Union herein, anddiscovered that her membership had lapsed for lack of payment of dues. She re-turned to the store that afternoon and told Crean that she had to pay money towithdraw from the Union.He laughed about it, saying that she had to pay moneyto get in and now she had to pay money to get outCrean ,then hired her as a grocerychecker in the grocery departmentShe reported for work on August 7, 1961, andhas worked ever since as a part-time grocery employeeThe record shows the firstunion card was signed by an employee on August 14, but there is no proof that theunion campaign started earlier, or that Respondents knew on August 4 or 7 thatitwas impending.Hence, the circumstances of Moser's hiring cannot be calleda discrimination against her to prevent her from joining the Union during itslater 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDcampaign, nor can I conclude that Crean's conduct on August 4 was part of Re-spondents' aggressive antiunion campaign, which started on the 24th.However, itis clear from the facts that when Crean learned that Moser had worked in a unionizedstore at a higher wage and that she intended to withdraw from that union, he with-held action on her application until she could complete that withdrawal, and hiredher only after she told him she was out of the Union.I conclude that (1) Crean's interrogation of her about her union status in a prioremployment was an unwarranted inquiry into a matter which concerned her exerciseof rights guaranteed by the Act, and violated Section 8(a)(1) of the Act, and (2)Respondents made her withdrawal from a labor organization 2 a condition of heremployment with them, whichwas aninterference with a prospective employee inthe exercise of rights guaranteed by Section 7 of the Act, in violation of Section8(a) (1), andalso aform of discrimination which tended to discourage membershipin a labor organization, in violation of Section 8(a) (3) of the Act.32. Interrogation, alleged threats, and antiunion commentsRespondents learned about the union activity about August 24 when ThomasD'Amato, a part-time produce clerk, approached Messore and told 'him that twounion men approached him about the Union and that he sent them away.He thenasked Messore how he felt about the Union.Messore replied that he did not like itbecause the Union would hurt him, it would close his doors, and if he found anyonewho had signed a union card, he would talk to him.Messore asked D'Amato ifhe had signed a union card.D'Amato denied that he had.Respondents admit thatfrom that date onward they questioned other employees about whether they hadsignedunioncards, attended union meetings, how they felt about the Union, andwhat other employees attendedunion meetings.In some of these discussions, atthe request of employees for their opinions, Respondents expressed the views that:Unions were no good for the store; they did not like this Union which was a "bunchof racketeers and crooks," it would take money from the pockets of Respondentsand the employees and put it in their own pockets; if it organized the store, the Unionwould come in and tell Respondents how to run the store so that Respondents couldnot operate they way they had in the past, it would be like a dictatorship; with aunion, seniority would operate against the efficient worker, and Respondents couldnot hire or fire employees, give them raises, or ask them to work longer hours,without first getting permission from the Union; and if the Union organized thestore, it would hurt Respondents, some employees' hours might have to be cut, andthey might end up having to close their doors, that the Union would force them toclose.The record also shows that, in discussions with employees about the cam-paign, Respondents continually stressed their financial situation, including the factthat they always had to watch their payroll, because the vital ratio of payroll togross income was very high, and had to be reduced, whenever sales volume dropped,in order to make a profit. Since Respondents' store was an old-type service or-ganization, where employees waited on customers, in contrast with the more modernself-service supermarkets, it is clear that Respondents' large labor payroll was a verysignificant factor in their operations and had to be controlled closely. In the lightof these circumstances, I find that remarks of the type found above, andsimilarstatements noted hereafter, were legitimate expressions of opinion protected bySection 8(c) of the ActHowever, they also show that Respondents were openlyaverse to union organization of their store.Based upon these and other admissions of Respondents, and other credible testi-mony of witnesses of the General Counsel, I find that Respondents have engagedin the following conduct, which I find in violation of the Act for the reasons and tothe extent noted in each instance:1.Messore's query of D'Amato on August 24 about signing d union card wascalculated to be coercive, even though occurring in a talk which D'Amato began andin which he volunteered information about the UnionHowever, Messore's state-ment that the Union might hurt him and would close his doors was a legitimateprediction of possible economic consequences of unionization of the store, of thetype noted above.2.On August 24, 1961, the day after she signed a union card, Coreene Belt, a prod-uce clerk, had a talk with Messore about the Union.Messore asked her if the union-men had approached her and asked her tosigna paper. She replied that they had.2 It is not clear from the record whether the union at Kohl's was the Union herein, butthat is immaterial8 Phelps Dodge Corp v. N L R.B.,313 U.S. 177,185-187;T.I.L. Sportswear Corporation,131 NLRB 176. THE GRAND FOOD MARKET77He asked if she signed it, and she admitted that she had.He commented, "I'm notsurprised."She said she signed it to see what the Union had to offer.Messore sug-gested that "maybe" she should have gotten advice from him as to whether she shouldsign a card or not.Messore asked if she knew what she signed, and she said, "Yes,"she signedto getan election.Messore then said, "Of all the workers,Iwas mostworried about you, and it looks like I was God-damn right, wasn't I? The first rea-son you giveme I'll getrid of you."When he said this, Belt offered to leave the storeat once, but Messore said, "No, I don't want you to do that, go back to work," and shedid.4Messore approached Belt a few minutes later and said, "You doing this behindmy back is like putting a knife in my back. I am very hurt, as I was proud of youand Bob Soderstrom (another produce clerk)." Belt asked what Messore had againstthe Union.He replied that he did not care much for unions, that a unionman hadapproached him once, and Messore had thrown him out. After stating some of theconsequences of union organization outlined above, Messore said he had heard therewould beameetingof the employees with the unionman.Belt admitted that.Messore asked if she planed to attend. She said she did not know, wanted to think itover.He asked if she would give him her answer later, and she replied "Maybetomorrow." 5On August 25, Messore approached Belt, and asked her if she had"thought it over." She said, "Yes," that she would go to the meeting to see what itwas all about.He replied, "All right, that is up to you," and commented that "maybean election would be good for the store, though nothing would come of it." In thelight of Respondents' open hostility to a union expressed to her and many otheremployees, I find that Messore's interrogation of Belt three times in 2 days about herunion activities and sentiments, and his abrupt threat to get rid of her at the"first" reason she gave him, in the context of his open resentment of her union activity,were clearly coercive remarks in violation of Section 8(a) (1) of the Act.3.Glen Weise, a grocery clerk who signeda unioncard on August 23, was askedby Crean on August 25 if the unionmen had come to his home.Weise said they had.Crean asked him if he signed the union card, and Weise admitted that he had.Ona date shortly after a union meeting of September 12, Respondent Crean askedD'Amato for the names of employees who had attended a previous union meeting.D'Amato gave him the names. Crean asked,if Weise had attended, and D'Amato saidno.Crean said he knew that Weise had signed the union card and "he is one of thosewho will be on his way out, if I can find a way." D'Amato replied that he thoughtemployees were protected by the Taft-Hartley law against this. Crean said he knewthiswas true, but "there is more than one way to skin a cat." I find Respondentsviolated Section 8(a)(1) of the Act by (1) Crean's interrogation of Weise andD'Amato about union activities, and (2) Crean's clear threat to D'Amato that hewould find some pretext for discharging Weise, a known union adherent .64.On August 24, Messore asked produce clerk Robert E. Soderstrom if theunionmen had come to his home. Soderstrom replied that they had.Messoreasked him if he signed .the union card. Soderstrom admitted he had.A shorttime later,Messore asked Soderstrom why he signed the card, and the latter repliedthat it was because of the long hours he worked (60 hours a week at the time),which he thought could be eliminated by the Union.Messore asked him whyhe did not come to Messore first and asked him. Soderstrom repeated that he wouldlike to work fewer hours.Messore commented that when Soderstrom began work,he had agreed to work 60 hours a week. Soderstrom admitted that, saying heneeded the job and would have taken any hours at the time.Messore then saidSoderstrom could work fewer hours, if he desired. Soderstrom admitted that, butsaid he would have to take a cut in pay.Messore suggested he take the pay cut,and that "we would work something out."However,Messore said Soderstromwas "nuts" if he thought he could get a 40-hour week at the store or a union wage,explaining that Respondents had to keep wages under a certain percentage of the'Messore admitted most of this talk, denying only that he threatened to get rid ofBelt.Belt testified that Respondent Crean was present during the discussionMessoredid not deny this, and Crean did not testify about the conversation.6 As to this talk, Messore denied only the portion about putting a knife in his back, andthat he was proud of herandSoderstrom,and the query about attending the union meet-ing.I do not credit these denials.0 Crean admitted most of the talk as stated above, and in the light of Respondents'widespread interrogation of employees, and open hostility to the Union, I do not creditCrean'sdenial of any threats regarding employees,or his story that the "skin a cat"remark related to a purported discussion between him and some unidentified unionorganizers in the store.The factthatWeise was still working for Respondents at thebearing does lessen the coercive effect of such a threat on any employee who heard it. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDstore's gross income.Messore also called the Union a "bunch of racketeers" andsaid if Soderstrom wanted a 40-hour a week job, 'he should go elsewhere to lookfor one.He also said that "this might end up in a possibility" that Respondentmight have to close the store. I find Messore's extensive interrogation of Soderstromabout his union activities violated Section 8(a)(1) of the Act. I do not considerhis other equivocal remarks sufficient to amount to either an offer of benefit, orthreat of reprisal, which would be calculated to dissuade the employee from furtherunion activity; the remarks about closing the store were clearly predictions ofpossible consequences of union organization of the store, in its possible impactupon Respondents' ability to continue business profitably5Produce clerk Barbara Bahringer signed a union card on August 22.OnAugust 24, Messore asked if she signed a union card. She said she had.Messoreasked if her parents were present when she signed, and she said they were.Heasked if she knew what she signed, and she replied that she knew the Union wouldrepresent her, but that she had not joined. I find that Messore's interrogation ofBahringer was coercive and in violation of the Act.6. Jo Ann Hallberg, a grocery checker, signed a union card on August 22. On orabout August 25, Crean entered the office while she and another employee wereworking thereHe asked Hallberg if the Union had approached her. She admittedthat it had.He asked if she signed a union card She replied that she had. Creanthen remarked, "These guys are raising hell all over town, and I wonder where theyare getting the names." In the quoted remark, Crean was referring to the Union, andHallberg understood it that way.About a week later, while Crean was discussing theUnion with male employees at the back of the store, Hallberg joined the group,commented that it was about time Crean was giving his views about the Union,because the Union had been calling on employees, holding meetings for them, andup to that moment she had not heard a word from Respondents and did not knowwhat to think. She asked Crean what he thought about the UnionHe then madesome of the critical, antiunion but legitimate remarks about the purposes and pos-sible consequences of union organization of the store which I have found above,including the fact that the Union would try to run the business and push the payrollpercentages way up and "overboard."He also said that if the Union got into thestore, he would "crack down" on .the employees, they would have to work everyminute, and he would have to cut their hours. In the same talk he asked Hallbergif she was "for" the Union. She said she was.He asked why, and she replied withthe question, "How long will I have to be here before I get a raise?"He answeredthat he would like to pay her $2 an hour but that he could not afford it, that he couldnot afford to pay union wages because Respondents were "down at the bottom of thewell," and that the percentage of wages they were paying was "way overboard as itwas " He also made other remarks indicating his view that the Union would be theonly ones to profit by organization of the store, and were out to get his money.Crean's interrogation of Hallberg about her union activities and sympathies wascoercive and violated the Act, but I find nothing unlawful in his other remarks, whichwere in effect expressions of Respondents' present tight financial condition andeconomic predictions that it might get worse if the Union forced up wage scales andcompelled Respondents to cut hours 'and require more efficient work from employeesin order to maintain profitability?7.On August 24, Crean asked grocery clerk Donald Levine if the union menhad come to see him. Levine said they had not. Levine in fact signed a cardat his home later that day. In the latter part of August, Messore asked JosephineCrivello, 'a produce clerk, if she had signed a union card.She said she had not.She actually signed one on September 20, 1961.On September 9, Messore askedMary K. Jacobs. a produce clerk, if she had heard about the "union business in thestore "She said she hadHe told her, "I don't worry about it, I got them beat."On September 16, Jacobs came to Messore and told him the union organizers hadapproached her.He asked if she had signed a union card. She said, "No."Heasked her, "How do they know that Carol 8 is coming back to work?" JacobsCrean's first interrogation of Hallberg in the office is not rendered innocuous by thefact, as he testified, that his remarks to the two girls was designed to advise them in anoblique way that he felt the Union might be getting personal information about employeesfrom Respondents' confidential records which were available to the two employees, andhis desire to let them know such information could not be releasedCrean admits he didnot give this explanation of his remarks to the girls87ie referred to Carol Schuld a part-time produce clerk who had worked for Respond-ent in the past, and was scheduled to return to work on September 19. THE GRAND FOOD MARKET79replied that she did not know.Messore asked if "they" knew what school Carolattended.be telling the Union." Jacobs signed a union card September 14.Carol Schuldsigned a union card on September 19. The next day Messore asked Schuld ifthe unionman had come to see her. She said he had.He asked if she was forcedto sign a card. She said, "No."He repeated the same question and got thesame answer.Then he asked her what she intended to do of it came to a vote;her answer does not appear.A week or so later, Messore asked Schuld if anyworkers had spoken to her about the Union, and she said, "No." I find that Re-spondents' interrogation of the four employees in the terms above was coerciveand violated the Act.8.On Sunday, August 27, Crean had a talk in the meat department with LawrenceBaker, a butcher, and Patricia Watzka, a grocery clerk who worked in the delicatessendepartment on Sundays.Baker started the discussion by saying he understoodsome employees had signed up with the Union, and that he felt he would be outof a job if the Union organized the store, because he had been expelled fromanother union for nonpayment of dues.He also asked Crean his opinion aboutthe Union, and Crean expressed some of the disparaging but legitimate commentsabout it found ;above, and also that the employees had a right to sign up with itif they desired.Crean then asked Watzka if she signed a union card, and shesaid she had.Although the conversation was completely friendly, was startedby Baker, and most of Crean's comments were permissible free speech, I find thathis query of Watkza was not a casual remark but, in the light of Respondents' wide-spread unlawful interrogation of employees, a deliberate attempt to learn Watzka'sunion sentiments and activities, and therefore violated the Act.9.Several days after grocery clerk Susan M. Moser signed a union card onAugust 23, Crean asked her whether she had been approached by the Union andsigned a card.She admitted she had been approached and had promised to signa card.Crean commented that he thought she "had enough of the union at Kohl's."Moser agreed.Crean then commented that the Union was "promising the moon,"but that if the Union got into the store, some employees' hours would have to becut, thatMoser would probably be working 23 hours "with the pay increase," but"itwould all end up the same, take-home pay would be the same." I find theinterrogation of Moser unlawful, but Crean's other remarks appear to be legitimatepredictions of the possible consequences of unionization of the store of the typefound above.10.On September 19, grocery clerk Katherine R. Tate heard about a unionmeeting scheduled for that night.When she came to work that afternoon, sheasked Crean about a new work schedule which would fit in with her schooling.Crean replied with the remark that she knew there was a union meeting thatnight.She admitted she knew.He asked if he was going to it. She repliedthat her parents had told her not to discuss it with anyone or state her feelingsabout it, and that they did not want her to go.Crean then asked if she knewwhich way she intended to vote. She declined to say, saying she did not knowtoo much about it.Crean said, "What you vote for depends an awful lot on whatyour hours are from now on "He then stated some complaints about the Union'stactics, and said, "I do not particularly want anyone in my employ that is for theUnion."He also said, "If you would like to have good hours, I would adviseyou to think about the Union."Tate then asked about her new schedule, and heagreed that she could work the hours she requested. I find that (1) Crean's inter-rogation of Tate about her union sentiments was coercive, and (2) his other remarksabout good hours depending on the way she voted, in their context amounted toa thinly veiled threat that her continued receipt of a desirable work schedule andcontinued employment depended upon a vote against the Union, all of which re-marks violated Section 8 (a) (1) of the Act.11.On September 20, D'Amato volunteered to Messore the information that hehad attended a union meeting the night before.Messore asked him how manyemployees attended, and who they were, and D'Amato told him, just five, giving himnames of produce clerks who attended, and saying, "You have got it made."Thisinterrogation of D'Amato also violated the Act.12Early in October, Crean had a talk with Glen Weise in which he remarkedthatWeise's aunt had said that Weise was "for the Union."Crean then asked howmany hours Weise had worked previously at another market (which was unionized).Weise said 12 to 15 hours a week.At the time, Weise was working 60 hours aweek for Respondents.Crean reminded him of this, and said that if the Unioncame into the store, his hours would be cut and Respondents would have to "cut 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe help someplace." I find nothing coercive in these remarks, but consider thema persuasive but legitimate comparison of Weise's present hours with those in aprior union employment, and prediction of possible economic consequences ofunionization of the store, like those Respondents made to many other employees3.Alleged promises and grants of wage raises1.Coreene Belt was hired by Respondents in May 1961.On several unidentifieddates thereafter, she asked Messore for a raise, but the record does not show whethershe received any in response to her early requests.When Messore unlawfullyinterrogated and threatened her in late August as found above, she was getting $1 anhour.In the first week in September she again asked Messore for a raise.Hedenied it, and she went back to work.A few minutes later, he came to her andsaid, "If you are so for the Union, why don't you ask the Union for a raise?Hethen said, "Coreene, I don't know what I am going to do about you, going againstme behind my back."He then said he might give her a raise, but he was puttingher on probation for the next few days to see whether he felt she deserved it, andthat if she showed improvement in her work, he would give her a 15 cent an hourraise as of that day. In the same discussion he asked Belt what the workers thoughtof the Union, and she replied that some were for it, some against it.9Messore'sinterrogation of Belt was violative of the Act, and his remark about her "goingbehind my back" in the light of his similar prior remarks to her shows again thathe harbored resentment toward her because of her union activity.However, hisremarks about the raise were apparently based solely upon Respondents' provenpolicy of giving raises only on merit, not on length of service or any other mechani-cal criterion, and the record clearly shows, as will more fully appear in my dis-cussion of Belt's quitting, that she had long been an unsatisfactory employee inmany respects.'°Hence, I find nothing violative of the Act in his making a raiseconditional on improvement in her work. ,2. I have found above that by unlawful interrogation of Patricia Watzka onAugust 27, Crean learned that she had signed a union card.On Saturday, Sep-tember 2, the busiest day of the week in the store, Crean learned that Watzka hadbeen away from her work station for almost a half-hour, although the normal coffeebreak was 10 minutes.Crean found her in the basement talking to other workersabout the UnionHe asked her if she had been talking to them about the Unionin the store, and when she admitted it, he angrily reprimanded her for overstayingher coffee break, and flatly prohibited a repetition by ordering her not to do anyunion organizing on Respondents' time or property, but to "do it outside."Regard-ing her discussion with the others, he said, "I understand you are pretty het up aboutthe Union."She said she was, and asked him what he thought about the Union "He asked if she had received Respondents' letter.iiShe said she received it.Creanthen expressed some of the hostile but legitimate opinions about the Union foundabove.He asked Watzka why she wanted the Union, and she complained thatanother employee (Katherine Leu) was getting more money than she for the samework, and that Watzka had been on the payroll longer, so that Respondents wereunfair to her in that respect.Crean denied this, saying that Leu was getting thesame as Watzka but deserved her pay more than Watzka because Leu did her workproperly and there were no errors in her cash register, and she was not continuallyabsent with illness.Watzka denied that she was continually ill or that she mademistakes on her register.On Sunday, September 3, Watzka talked with Creanabout her work schedule.She had previously asked him for a change in hours,and he was agreeable.On this occasion, he asked her if her new schedule wasstraightened out.She said that it was, and they discused it in detail,and he agreedto her suggestions.Crean then told her that he was giving her a 5-cent raise, from$1.20 to $1.25 an hour, and that when "all this union business blows over" shewould get more.Watzka received the raise in her paycheck for the workweekending September 9. I find these facts on credited testimony of Watzka and Com-e These findings are based on credible testimony of Belt and Messore"Belt also testified that Messore said he would give her the raise "as of next Fridaybut you will not actually receive it until the union business is over"Messore categori-cally denied this statementI credit his denial, despite his proven resentment of herunion activities,in the light of Respondents'wage policy and her long unsatisfactoryservice noted aboven Respondents sent it to workers on August 31,explaining emplovees'rights to join ornot join the Union,discussing the financial consequences of joining or not joining, andgiving their opinion about what a union could or could not do regarding the operation ofthe business.I find nothing violative of the Act in this letter. THE GRAND FOOD MARKET81pant records.Crean does not explain the circumstances of the 5-cent raise, butonly denied that he made any offer of more money over and above the $1.25 anhour, claiming that he has never offered female help more than $1.25, which wastop rate for such help in the store. I do not credit this denial in the light ofRespondents' other unfair labor practices and union animus found herein.12 In viewof the fact that Crean had in effect denied a complaint by Watzka on September 2about her pay, which could be construedas anindirect request for a raise, on theground that her performance did not warrant it, the abrupt reversal of position witha grant of a wage increase the next day to an apparently unsatisfactory employee,without further explanation from Respondents, leads me to conclude that it wasgiven only in an attempt to dissuade a known union adherent from further assistingor continuing her affiliation with the Union. I must therefore conclude that thegrant of the raise, and promise of another when "the union business blows over,"were acts well calculated to interfere with and restrain an employee in the exerciseof rights guaranteed by Section 7 of the Act, and thus violated Section 8(a) (1) ofthe Act.His additional interrogation of her likewise violated the Act.General Counsel also claims that Respondents' prohibition of the right of Watzkaand other employees to organize on company property was violative of Section8(a)(1).While Watzka's talk about the Union on company time could legally beprohibited, extension of the prohibition generally to use of company property onnonwork time was clearly illegal, since there is no proof that special circumstancesmade such a broad prohibition necessary. I find that in the circumstances Respond-ents' promulgation and enforcement of a rule prohibiting lawful concerted activitiesby employees on company premises on their own time was an interference with em-ployees' protected rights and violated Section 8 (a) (1) of the Act.133Mary K. Jacobs, who had been unlawfully interrogated abouther union ac-tivities as found above, was a college student who had formerly worked full-timeduring the summer of 1960 for Respondents, and part-time during the ensuingschool year; she returned to work late in August 1961, working until mid-OctoberOn an occasion between September 16 and 22, Messore asked her if she intendedto continue working at the store after returning to school.She said she had notplanned on it, as she intended to work for the school board while at collegeMessore said he would like her to stay with Respondents as a grocery checker. Shesaid she did not know whether she wanted that job.He said she would have towork Sundays as a checker, and she replied she did not like that, but would bewilling to work Friday night and Saturday.Messore asked her how much she wasearning, and she said $1.25 an hour.He then said that if her other job did notwork out, he would arrange to have her paid $1.35 an hour if she would learnto be a checker. Jacobs testified that Messore said he would pay her that amount"because I want you here at the union vote because I know you will be on myside," and also that he did not like the way some workers were acting, and "I'lltellyou one thing, Barbara is the next to go."Messore categorically denied thequoted statements.Jacobs got the 10-cent raise several weeks later.Messoretestified that he offered it because she was a good worker with a nice personality,and he wanted to keep her, but would train her as a checker because she apparentlyhad an allergy to vegetables which made it difficult for her to work regularly in the12 Respondents urge strongly that Watzka's story is incredible because she first denied,then admitted,organizing on company time andproperty,and was a well-rehearsed wit-ness.While she says at one point she did not do any"organizing"on September 2, sheadmitted she later"contacted"another employee in the store,despite Crean'swarningThis discrepancy is not significant:since the record does not show the details of thegroup discussion in which Crean found Watzka it is not clear whether she was merelytaking part in a general discussion of the Union such as many employees had among them-selves and at times with Respondents,or whether she had started the discussion or wasactively soliciting recruits for the Union.I cannot find that Watzka was a coached and"rehearsed"witness, telling a completely fabricated story, merely because she had goneover coming testimony twice with counsel for the General Counsel, as to which she ad-mitted"Twice he told me it-He told me the questions he was going to ask and I an-swered them."This indicates no more than careful preparation for trial by GeneralCounsel by interview of the witness;it does not indicate that he put words in her mouth,or caused her to memorize what he wanted her to say. Nor does her failure to rememberall details of her talks with Crean, a common fault of witnesses,brand her as a completefabricator.1The Bendix Corporation,ResearchLaboratoriesDivision, 131 NLRB 599.While thisconduct was not specifically alleged as an unfair labor practice in the complaint, the issuewas litigated at the hearing, and is therefore a proper subject of a finding. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduce department. I credit Jacob's version of the contested statements, because(1) the record shows that she continued to work in produce until she quit volun-tarily in mid-October; Messore apparently made no attempt to train her as a checkerafter she got the raise; (2) Messore had reason to believe from prior interrogationof her that she was antiunion, and admitted that on September 20 and 21 he hadreached that conclusion in going over the list of employees with Crean and counselto count the number of prounion and antiunion votes among the employees; and(3) in the light of Respondents' other unfair labor practices and active attemptsbyregaland unlawful means to sway employees against the Union, I conclude itismore likely than not that he offered the raise to Jacobs to prevent her fromchanging what he believed to be her antiunion sentiment, and at the same timewarned her of the impending termination of Barbara (obviously Bahringer. thereisno proof of another "Barbara" in the store), which in its context was clearlycalculated to lead Jacobs to believe that Bahringer, whom Respondents knew wasan active union adherent, would be terminated for her union activities. I findthatRespondents' offer and grant of a raise to Jacobs and the remarks abouttermination of Bahrmger were coercive and violated Section 8(a)(1) of the Act4.On a Saturday afternoon in late September or early October, Jacobs had afriendly talk with Messore, in which she said she was beginning to wonder aboutthe Union, hearing different things, so that she was confused about it.Messoreasked what good it could do her, saying he was the one who paid the wages, askingwhat the Union "could do about 19" and how they could force him to pay hermore.He disparaged the Union as "crooks and racketeers" trying to take hermoney.He said that if he was forced to pay higher wages, he would have toclose the store, and Jacobs would be out a job.He also suggested that she "keepher nose clean."Although Messore had previously used unlawful tactics to per-suade her to remain antiunion, I consider this last suggestion, stated in friendlyfashion, falls short of a coercive warning that she not change her mind, since thereisno context of clearly stated or implied warning of a reprisal if she became pro-union; I do not view Messore's remarks in this talk as a threat of reprisal, butmerely legitimate arguments about the power of the Union to affect wages, anda prediction of possible economic consequences if the Union organized the storeand forced wages up.4.The alleged discrimination against BahringerBarbara Bahringer, a high school student, was hired by Respondents early inJuly 1961 as a produce clerkShe signed a union card on August 22 and wasactive in the union campaign, attending several union meetings and soliciting em-ployees in the store.On August 24, Messore learned of her union affiliation byunlawful interrogation of her.About a week later, Messore asked Bahringer ifshe knew about a union meeting scheduled for that evening. She said she did.Later that day Messore asked her what her pay rate wasShe told him 85 centsan hour.He said he did not realize he had been paying her so little, and that hewould give her $1.15 an hour, adding "you be a good girl and don't attend themeeting."She got the raise effective September 5Messore's query about themeeting was an unlawful interrogation which violated the Act. I also find that hissudden offer and immediate grant of 'a large pay raise was a palpable offer andgrant of benefit designed to dissuade her from further union activity, in violation ofSection 8(a)(1) of the Act, for these reasons: (I) Bahrmger testified credibly thatshe had never sought or received a raise from Respondents before, because herstarting rate of 89 cents an hour was the same as she had received in an earlierjob, and she was satisfied with it, hence I am satisfied that Messore initiated thetalk about pay, and that she did not ask for it, as he testified. (2) The amount ofthe raise, about 35 percent of her starting rate, was unusual, far greater than Re-spondents' usual merit raises, which depended as to amount partly on the state oftheir business and partly on whether the employee was still within or had completedthe probationary period.A 30-cent raise contrasts sharply with the conditionalraise of 15 cents offered earlier to Belt, the 5-cent raise given to Watzka, and the10 cents offered to Jacobs; and Respondents do not explain why they suddenlydecided to jump the pay of Bahringer, a comparatively new employee, to a figureveryclose to that being paid to other employees of much longer service; there isno proof that she was told that she was, or was in fact, a person of superior per-formance who merited such a large raise. (3) The coercive grant of a benefitwas consistent with Respondents' similar illegal attempts to wean Watzka away fromthe Union and maintain Jacob's apparent antiunion sentiment. THE GRAND FOOD MARKET83Notwithstanding the raise, Bahringer continued active in the union campaign,and attended union meetings on or about September 12 and 19. Respondentslearned this from produce clerk D'Amato. I have found above that when Messoretried in the week before September 22 to induce Jacobs with a pay raise to remainat work and help him defeat the Union, he expressed resentment at the way someemployees were acting, and said "Barbara is the next to go."Messore admittedthat when reviewing the payroll on September 20, Respondents concluded Bahringerwas for the Union.As the summer of 1961 drew to an end, Bahringer asked Messore several timeswhether she could work at night when school resumed. In one of these talks,Messore said he would try to arrange it.On September 22 Bahringer again askedhim whether she could continue to work after school.Messore replied that hedid not think he would need her any more and was going to lay her off for a while.She asked if she could see him about reemployment in ^a few weeks, and he saidshe could.Saturday, September 23, was Bahringer's last day of work. She re-turned in about 2 weeks to ask about returning to work, and Messore said he couldnot use her.Bahringer has never been recalled to work since.During her employ-ment her work had been satisfactory in the main.Bahringer's known activity in the union campaign, Respondents' attempt todissuade her from such activity by an unlawful offer and grant of a wage raise,Messore's open resentment of her continued activity thereafter which prompted himto tell another worker that Bahringer was the "next to go," the fact that she hadbeen a satisfactory employee, her sudden layoff on September 22 (after Messore hadearlier said he would try to keep her on), the very day that Respondents received theunion demand for recognition, in the light of Respondents' other unfair labor prac-tices and patent union animus, are all factors presenting a strongprima faciecaseof discriminatory layoff which required Respondents to come forward with cogentevidence of an economic layoff to rebut it.Respondents claim that Bahringer was only a temporary summer employee, whowas released when business dropped off in the fall.Messore testified that he hiredBahringer to fill in during the busy summer season while a permanent employee,Mildred Hagberg, was on a long leave of absence.When sales volume dropped offin September and October, he discovered he could not afford to have both a girland a man work every night of the week, and decided to have a man work aloneon slow nights (like Monday), so he hired a man, Thomas Hughes, to takeBahringer's place at night.As this was on a trial basis, he agreed, when Bahringerwas laid off, to talk to -her in a few weeks about reemployment; and on her returnhe told her he could not use her, because he had discovered the new arrangementwas working out satisfactorily.The record shows that Respondents' business hasseasonal fluctuations; produce department volume is high during the spring andsummer and drops off in September and October, while grocery sales slacken in thesummer, pick up in September and run high through .the winter; July is the busiestmonth in the store. Since Respondents watch closely their wage-to-sales volumeratio, they hire and lay off employees and vary their hours according to the seasonalfluctuations.In July and August, Bahringer had been working part-time, 2 nightsa week from 4 to 9 p.m., all day Saturday, and 2 Sundays a month from 10 a.m. to2 p.m.Early in September, when the store was short of help, she worked everynight in the week for 3 weeks, but she knew that was only a temporary condition.During Bahringer's employment, Respondents had one male employee, TheodoreG. Pettelman, working part-time at night, to do the heavy hauling of produce to thedisplay counters, and help Bahringer package and display produce.Volume in theproduce department began to drop off in September, Mildred Hagberg returned towork in the week of September 4-9, and, in addition, Messore on September 19rehired Carol Schuld, who had worked for Respondents from October 1960 to June1961, and had reapplied for work in August.Schuld worked substantially the samehours and did the same work as Bahringer.As Schuld was an experienced worker,Messore testified that he felt she was the better worker, and kept her in preferenceto Bahringer.When he rehired Schuld, Messore also hired Hughes, who workedevery night in the week doing the same work as Pettelman.Messore testified thatHughes replaced Bahringer.Thus, during the busy summer season, Respondents hadtwo female employees and at least one male clerk in the produce department, workingnightly, except on slow nights such as Monday and Tuesday, when one man workedalone.The temporary shortage of help in the first three weeks of September, whichrequired Bahringer to work every night, was alleviated by the hiring of Schuld andHughes in the week ending September 23. Since that time, on Wesdnesday, Thurs-day, and Friday nights, the busy nights, one or two male employees work withSchuld; on Friday, a busier night, Fred Rathcamp, an older, experienced worker,672010-63--vol. 139-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso helps them; on slow nights, such as Saturday, only one male clerk works withSchuld.These facts show that Respondents have been working their night crew inaccordance with business demands and volume. In the face of these facts, Messore'schoice of Bahringer for layoff, while retaining Schuld, does not appear discrimina-tory, because Schuld, as a former employee, was obviously the more experiencedworker.The weight of this factor is diminished, however, by the circumstances thatMessore had evinced a determination to get rid of. Bahringer, whom Respondentsknew was a union adherent, while Respondents felt on September 20, as they testi-fied, that Schuld was an antiunion vote: Messore's interrogation of her that veryday showed that she had been approached by the Union, but her answers indicatedshe had not signed a card (although she actually signed the day she was hired).Hence, it is a legitimate inference, in the light of Respondents' other unfair laborpractices and their union animus, that they really preferred and kept Schuld, asmuch because they believed she would be a sure vote against the Union as that shewas the more experienced or better worker. I must also take into considerationthe fact that Respondents, in discussion with Belt and D'Amato as found above, hadindicated their disposition to get rid of known union adherents by use of pretexts.Considering all the facts and circumstancesproandcon, Iam constrained to con-clude that Respondents have not sustained the burden of going forward with proofsufficient to overcome the strongprima faciecase made by General Counsel, and Itherefore conclude and find on the entire record that Respondents laid off Bahringeron September 23, 1961, because of her union activity, cloaking that reason by thepretext of an economic layoff, and thereby tending to discourage membership in alabor organization in violation of Section 8(a) (3) and (1) of the Act.5.The alleged discrimination against BeltThe complaint alleges that Respondents on September 14 reduced Belt's hours ofwork, and on the 15th terminated her, because of her union activity.GeneralCounsel contends that Belt was forced to quit on the 15th, and was thus construc-tively discharged, by Respondents' campaign of unwarranted criticism of her, whichbegan after they learned of her union adherence, caused her to work under "terriblestrain" and "unbearable tension," and culminated in the abrupt cut in her hours,which was the final act causing her to quit. I have found that as soon as Messoiediscovered Belt's union affiliation on August 24 he showed resentment, reproached herabout it, and threatened to get rid of her the first chance he got.When Belt attendedunion meetings in late August and mid-September, Respondents quickly learnedabout it from her and interrogation of D'Amato. In light of these facts, Messore'soverall treatment of her requires careful scrutiny.Belt testified that before August 24 she often had daily conversations with Messorein a casual friendly, joking vein, but after "this union business started," such dis-cussions stopped, he criticized her constantly about little things, she could not seemto please him. "there just was not any more nice talking, there were no complimentsat all," and that she was working under a "type of strain", the change of attitudedeveloped after Messore made her "assistant supervisor," for he constantly criticizedher work although she was "new at the job "This is vague, general, conclusionary,and self-serving testimony which does not impress me as probative of anything buta subjective state of mind, which might or might not have been caused by actionsof Respondents.However, General Counsel relies mainly on two incidents as proofof vindictive and "unbearable" treatment: (1) Credible testimony of Belt and Hall-berg establishes that on September 13 these employees ate lunch together in thebasement, following which they came back to the selling floor and punched in theirtimecards 3 to 5 minutes late.As they did so, Alice Messore, wife of Respondent,was at the clock examining cards. and after the two punched in, she examined Belt'scard, told her that she was late, that she was the only one who did it regularly, andthat if she kept it up, her pay would be docked.Mrs.Messore said nothing toHallberg about being late.Hallberg also testified without contradiction that sheand other employees often return a few minutes late from lunch, but she had neverbeen criticized for it.She admitted, however, that it was wrong to punch in late,that she had not done it "too often," only "several times."She added that shortlyafter this incident,Respondents put a timeclock in -the basement 14 (2) Therecord shows that the next day, September 14, Belt asked Messore for permissionto leave 5 minutes early.He denied it, saying, "I should give you 5 minutes off14Credible testimony of Belt Hallberg, and Messore shows that Respondents had a stolerule requiring employees to return promptly from rest periods and lunch hours, to renortfor work on time, and to punch timeclocks in and out promptly at the appointed timeswithout omission. THE GRAND FOOD MARKET85when you came in late?" Belt also testified that: Messore then said, "I know whatI am going to do, I am cutting your hours until you act better or improve yourself."When be told her this, Belt decided she could no longer stand the strain and "couldnot afford" to stay with her hours cut.On September 15, she decided not to come towork, but failed to telephone in that she would be absent.Later in the day, shechanged her mind, and came in, as she knew it was a busy day and Messore wouldbe short of help.When she came in late, she explained this to Messore, who re-marked that his wife reported that she was late, and warned her not to let it happenagain.He also commented that he was surprised that she came in at all, after whathe had told her the night before. In the afternoon, she told Messore she wasquitting because she could not afford to stay there any longer, with the cut in hours,and would have to find another job.Messore merely replied, "Fine."On its face, the reprimand of Belt on the 13th for being late, while ignoring Hall-berg's similar offense, and the fact that Respondents apparently did not strictlyenforce the rule about tardiness and prompt punching of timeclocks, affords somesupport for an inference that Respondents were watching Belt closely for any viola-tion of rules in an effort to find grounds for discharge.The fact that Messore thatsame evening denied Belt 5 minutes time off (which Belt says he had never donebefore) because of her rule violation that day, and then abruptly announced a cutin her hours, is consistent with that inference.On the other hand, there is also substantial evidence showing that Belt had longbeen deficient in her work and lax in compliance with store rules, that she wasoften warned about it, but had not improved as an employee. I find from credibletestimony of Messore and admissions of Belt that: From the outset of her employ-ment, Belt had to be admonished often by Messore to carry out her normal duties,and to wait on customers, rather than to stand idle in the department; she oftenfailed to report promptly for work; at times she came in quite late without priornotice, and would apologize for it-this made it difficult for Messore to rearrangehis employees in order properly to cover the department; she was the only employeewho at times punched the timeclock on entering the store, then changed into workclothes, and started work late, instead of changing first and then punching the clock,as she went to her workplace; and on at least one occasion, she punched in late onreturning from lunch and fell asleep in the restroom, where Mrs Messore found her10 minutes later and bawled her out for it, and Belt apologized to Messore andoffered to work 10 minutes overtime, but he did not insist on it.Her next-to-lastviolation of the late rule was the occasion on September 13 found above, Messoretestified credibly that on this occasion he reprimanded her for it and told her thatif she ever did it again, she should not come back to work, and that he was quiteangry with her when she came in so late the very day she quit, without prior warn-ing, and commented that he was surprised she came in at all after his reprimandof the day before.On Monday, September 11, Belt openly criticized a regularcustomer about the damage to a melon which the customer had tested with herfinger and found rotten.This upset and embarrassed the customer to the extentthat she reported the incident to management, as a result of which Messore feltcompelled to caution all the produce employees about the necessity for courteoustreatment of customers and the avoidance of criticism of customers; Messore did notgive Belt a direct personal reprimand on this occasion only at the request of thecustomer, who knew and had identified Belt by name. In the same period, Messoregot a report that Belt on one occasion had refused to 'give a customer a bag tocarry produce, although it was store policy to make sure that customers alwaysreceived this service.15I amconvinced by these facts that Belt was far from asatisfactory employee, and apparently had not improved her performance despiterepeated admonitions and warnings, and that when in her last week of employmentshe was rude to a customer, violated the company rule against lateness, but at thesame time asked for a favor in the form of early release from work, and on herfinal day of work came in very late without prior notice, Messore became, as hesaid, "fed up with it," upbraided her sharply on the 14th for her shortcomings, ex-pressed surprise on the 15th when she came in very late to work, and then saidnothing more than "fine" when she told him she was quitting. I am convincedthatMessore's change from a friendly, casual attitude toward her to one of con-stant criticism and irritation was caused more by her shortcomings (which becamemore frequent toward the end of her employment) than by his knowledge of herunion adherence, although I think the current union campaign probably colored15 On the melon and bag incidents,I credit testimony of Messore,JosephineCrivello, andNorma Stickler,and do not credit Belt'sdenials of the incidents in view of her ownadmissionthat Messorehad reason to criticize her for some of her actions 86DECISIONSOF NATIONALLABOR RELATIONS BOARDhismannertoward many employees to some extent, because heimpressed me as apersonof ratheremotionaltemperament who was inclined to speak sharply whenirritatedor under tension;and Belt admits that everyone else, as well as Messore,was under tension inthis period.In sum, I am convinced that the "strain" andtensionunder which Belt labored during the last few weeks of her employment wasbroughton asmuch by her own shortcomings and lack of improvement as by thetense atmospherecreated by the unioncampaign.That campaign,Belt's knownunionadherence, and Respondents' resentment of it, and even their apparent in-clination to be rid of her, did not give Belt any special rights to ignorerules andpractices,or make her immune from criticism and discipline for her shortcomings,nor did it prevent Respondents from criticizing and correcting, even sharply andconstantly, when she failed to respond to admonitions.Respondents had a clearright to take all reasonable steps tomaintaindiscipline and efficient operation intheir store in the midst of a unioncampaign.16All these circumstances, which con-cluded with the four serious instances of Belt's poor performance shortly beforeshe quit, were bound to make Belt stand out as an unsatisfactory employee in theeyes of Respondents, and this alonemakestheir disparate treatment of Belt andHallberg on the 14th lose discriminatory significance; on that date, Alice Messoreundoubtedly knew about Belt's recent shortcomings, and was prompt to reprimandand warn her when she discovered another rule violation in her verypresence; incontrast, there is no proof that Hallberg, also a known union adherent, had an un-satisfactorywork record in any respect. I think this instance shows no morethan that, as between two union adherents, Respondents were interested only in.disciplining the one whose performance was continually below par and who was achronic rule violator, not the one whose work gave them no cause for concern.This bringsme tothe alleged cut in hours, which Belt says was the final andmain indignity which caused her to quit.Belt testified on direct and cross-examina-tion that Messore's bare announcement of the cut came abruptly in a 5-minute dis-cussion between them just before she quit work on the 14th; she does not statethatMessore gave her the details of the new schedule, but in other testimony ex-plains that the new schedule was about 44 hours, the daily hours being from noonto 6 p.m., Monday, Tuesday, and Wednesday, from noon to 9 p.m. Thursday andFriday, and Saturday from 9 a.m..to 6 p.m., and that this involved a cut of 9 hoursfrom her prior weekly schedule, which she says had been from 9 a.m. to 6 p.m.,6 days a week, Tuesday through Sunday, an average of 48 hours a week.WhileBelt says on direct examination that on the 15th she explained to Messore that thehours cut was the reason for her quitting, on cross-examination she states the con-versation as follows:Q.Well, what words did you use?A. To thenearest ofmy exact words, I came over to him, and I said, "Joe,I didn't comein-I was late this morning, yes.And I was not going to comein this morning, but I realize that Bob was going to be alone tonight andFriday nights are busy, so I am going to work for you tonight, but after to-night, I will no longer be with the Grand."This is what I told Mr. Messore.Messore categorically denied that he announced any cut of hours on the 14th, orthat she mentioned the cut on the 15th when she said she was quitting. FromBelt's timecards for the weeks from mid-August to her quitting date, introduced inevidence by Respondents and credible testimony of Respondents, I find that: Dur-ing July, she worked her usual 5-day week (Tuesday through Saturday), 8 or 9hours a day, averaging between 41 and 45 hours a week (except the week endingJuly 8, when she worked 53 hours, including Monday and Sunday, but excludingthe July 4 holiday).17During August Belt worked the same general schedule, whichincluded only one Sunday stint of 4 hours (August 20).During July and August,Belt had in part filled in for Mildred Hagberg, a regular employee on vacation.AsHagberg was dueto returnright after Labor Day (September 4), Messore dis-covered that he wouldnot needthree girls on day shift, hence he asked Belt onAugust 24 if she minded working nights, and she said she would work any hourshe wanted. In the week ending September 2, Messore changed her hours, so thatshe was due to workfrom noonto 6 or 9 p.m. on Tuesday, Wednesday or Thurs-leStuart F. Cooper Co ,136 NLRB 14211Respondents' workweek begins Friday morning and ends the nest Thursday night.'The employeesare paid onSaturday for the week ending the previous Thursday.Newtimecards are put intothe clockFriday morning, and the employees' first punches on them.are for the Friday hours. THE GRAND FOOD MARKET87day, from 8 a.m. to 6 p.m., Friday and Saturday, and varying hours on alternateSundays; the partial shift to nightwork 3 days a week was due to in part Hagberg'sreturn, in part to a reduction m .sales volume, and the fact that the store was shortof helpsomenights.However, the new schedule was on a trial basis, as Belt there-after alternated between partial nightwork and a full-day shift.Thus in the weeksending September 9 and 16, she was on full-day shift, working 39 and 44 hours re-spectively, with only one Sunday stint of 4 hours; but she put in about 52 hours inthe week ending September 2, including 4 night hours Monday (August 28) and8 hours on Sunday, August 27, because that was a very busy week in which allemployees were compelled to work long hours.These figures clearly show thateven on her new trial schedule Belt's average hours were never more than 45 ina normal week.When confronted with these facts, Belt changed her story on re-buttal, claiming the alleged cut of September 14 would be only 6 hours instead of9, and admitting the alleged new schedule would not include work on Mondays (herregular day off); she outlined the new schedule as Tuesday and Wednesday fromnoon to 6 p.m., Thursday and Friday from noon to 9 p.m., Saturday from 9 to6 p.m., and Sunday hours varying "as it always has been," explaining she wouldwork 2 Sundays a month, a full 8 hours the first, 4 hours the second, and havethe next 2 Sundays off. The deliberate change in her sworn testimony, as wellas her original vagueness about the extent and details of the cut, throws seriousdoubt upon the accuracy of her version of the events of the 14th.The fact thatshe waited until rebuttal to place in Messore's mouth the exact details of the newschedule (as corrected by her), which was a significant omission from her priortestimony, further impugns her credibility.Moreover, although she insists shetoldMessore she could not afford to work the shorter hours and would have tofind a job elsewhere, she admits she had previously told other employees she intendedto enroll in "the House of Good Shepherd" to study to become a nun, which raisesthe question whether she would be allowed to engage in worldly work while astudent in that religious order: and although she says she told other workers sheintended to get a job in a restaurant, she admits she has not been employed sinceshe quit, which raisesa questionas to the real reason for her quitting, and throwsserious doubt on her professed need for another job,18 and that portion of heralleged talk with Messore on the 15th. In view of these significant discrepanciesin her story, I do not credit her testimony of the alleged cut in hours, but creditMessore's denials which jibe with her "exact" version of the talk given in cross-examination and quoted above. I see no sinister significance in Messore's simplereply, "Fine"; he admits he knew she intended to quit from reports of other workersto whom she had spoken during the day; and in view of her unsatisfactory perform-ance, I am sure Messore was glad to see her go without further ado.Furthermore, even if I credited Belt's version of their talk on the 14th, thereason which Messore gave for cutting her hours, "until you act better or improveyourself," is more indicative of a discipline for past unsatisfactory performance thana discriminatory retaliation for union adherence, particularly since she had beenguilty of improper conduct toward customers twice in the past week or 10 days, andhad been noticeably late in reporting for work twicein thelast 3 days.General Counsel belittles the importance of Belt's poor record by arguing thatRespondents were never really concerned about her tardiness and attitude towardcustomers, because Messore thought enough of her to make her "assistant super-visor" in the produce department in the absence of Hagberg.Belt testified that:Shortly after Hagberg went on leave, Messore told Belt .to take over Hagberg'sduties. and to assign the other women clerks to various duties, to see that theypackaged and displayed produce properly, and to make sure that they kept busy.At the same time he asked her to make out a Sunday work schedule for her-self and the other girls, and, after she did so. he told the other girls in Belt'spresence that "Corky is the boss, she is in charge," at the same time patting her onthe back.Messore admitted he told her to prepare the work schedule, and that whenthe employees appeared satisfied with it, he patted her on the back and, with a smile,told the other girls "Corky is the most."He denies that he made her a supervisoror put her in charge of other workers.Belt admits that she had no supervisorypowers, and the parties stipulated that she was not a supervisor.She admits therenever was a position of "assistant supervisor" in the store, and that she "assumed"that she was being put into that position because of the work schedule assignment,what Messore told the other girls, and the fact that both Hagberg and Fred Rath-camp had directed her in her work, and other workers had told her they were super-visors.She also admitted that she couldassignother girls to certain work on orders11 She did not testify to any later attempts to get employment. 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDfrom Messore, and could change their hours on prior permission from him, butshe still did the same work as the other employees. I am convinced by all thesefacts that, while Messore once gave Belt the assignment of working out a Sundayschedule for the girls in the department, and complimented her for it in the presenceof other workers, he did not in fact give her the apparent status or authority of asupervisor, and that she magnified the single schedule assignment in her own mindinto a supervisory status, out of all proprtion to the actual fact.At most, assign-ment of a simple clerical chore to her at a time presumably early in her employ-ment (she was hired in May) is only some evidence that at that time Messoreconsidered her competent to do that job, and he naturally complimented her whenshe did it satisfactorily; but this amiable treatment on one occasion is far from proofthat Respondents considered her such an outstanding and reliable worker that Messorechose to put her in charge of all female employees in the department, especiallywhen she had been working only a short time.Considering all of the facts and circumstances and argumentsproandcon,whilethere is grave suspicion that Respondents may have forced her to quit, I am con-vinced that Respondents have adduced cogent proof to show that Belt's hours werenot in fact cut the day before she quit, and the combination of Respondents' proofand Belt's admissions show that she had long been an unsatisfactory employee andhad been subjected to normal criticism and corrective action which may have madeher last months of employment unpleasant, and that she quit for this reason whichwas due to her own conduct. Hence, I must conclude that Respondents havesustained the burden of adducing proof sufficient to show that Belt's quitting wasbrought on in the main by her own poor performance as an employee, and thatGeneral Counsel has failed to sustain the ultimate burden of proving that she wascompelled to quit by Respondents' unbearable and vindictive treatment of her moti-vated by her union activity, or by any discriminatory cut in her hours. I thereforegrant Respondents' motion to dismiss the complaint insofar as it charges an unlawfulreduction of hours of work, or discharge, of Belt.6.The refusal to bargainThe Union sent its written demand for recognition and bargaining on September 20,but I consider it effective on receipt by Respondents on the 22d.Respondents'reply of the 22d questioned the Union's majority status and refused to bargain withit until certified as bargaining agent under the Act.By the 22d, 16 employees in thegrocery and produce departments had designated the Union as their majority repre-sentativesFor purposes of majority determination, this figure must be reducedto 15: Belt is excluded, as she was no longer an employee after September 15.19The Union in its bargaining demand, and the complaint, describes the appropriateunit as "all regular full-time and part-time employees of Respondents employed attheirMilwaukee store, exclusive of all those with a proprietary interest, wives andchildren of owners, all meat department employees, watchmen, and all supervisorsas defined in the Act."Respondents claim this is not an appropriate unit onlybecause it excludes four butchers in the meat department.20The store has grocery,produce, and meat departments.Butchers in the meat department are on salary,three earning $130 a week, the head butcher $150 per week.They only cut meatand do no work in the grocery or produce departments.While employees in thelatter departments are for the most part on an hourly rate of pay, on the demanddate three of them were on salary 21All of the store rules and practices applyto employees in all departments, except that the salaried butchers do not punchtimeclocks.All store benefits such as vacations apply to all employees. In the2 years that the store has been open no labor organization has sought to representthe butchers or meat department as a separate unitUnder these circumstances, Iconclude and find that the appropriate unit should include the four meatcutters 22I find that all regular full-time and part-time employees of Respondents employedat their Milwaukee store, excluding all those with a proprietary interest, wives and19Respondents do not dispute that Susan R Moser and Mary K. Jacobs were employeeson the 22d and should be included in the unit.29The parties agree that Daniel Crean, Jr., son of Respondent Crean, and the wives ofboth Respondents should be excluded21Fred Rathcamp at $150, Soderstrom $90, and D'Amato $75 per week22There is no proof that the head cutter has supervisory authority.Schaej7ers ProspectIGA Store,124 NLRB 1433;Mrs Homer E. Ash and Bill H B Williams, a Copartnershipdoingbusinessas Ash Market and Gasoline,130 NLRB 641, 642 THE GRAND FOOD MARKET89children of owners, watchmen, and all supervisors as defined in the Act constitutea unit appropriate for the purpose of collective bargaining within the meaning ofSection 9(b) of the Act.Respondents would include Fred Rathcamp in the unit, while General Counselwould exclude him as a supervisor.Rathcamp works in the produce department,isone of the oldest employees in the store, and knows all phases of the businesswell.He is paid $150, a weekly salary, far more than other salaried and nonsalariedemployees in the produce and grocery departments.He has no power to hire, fire,or discipline employees, and does produce work like other employees under thesupervision of Messore.Because of his experience,he relays Messore's daily ordersabout display and 'handling of produce to other employees and sees that the ordersare carried out.He also helps to break in new employees in their duties.Whilelacking specific hiring and firing authority, Respondents admit that in matters in-volving hiring, firing, and discipline, they would respect his judgment and recom-mendations as against those of employees of lesser experience.When Respondentsare out of the store, one of their wives is usually in charge of operations, but whenall four are absent, Rathcamp is in charge.This situation occurs regularly everyTuesday night, at which time Rathcamp is responsible for closing up the store,making sure that lights are out, registers cleaned out, safe locked, and doors locked.Presumably this may involve giving orders to those employees who handle theregisters in all departments.Employees in the produce department take ordersfrom Rathcamp and regard him as their supervisor. I conclude and find thatRathcamp is a supervisor within the meaning of Section 2(2) of the Act and shouldbe excluded from the unit.Leaving out Belt and Rathcamp but including the four butchers, it appears thaton September 22,there were 29 employees in the appropriate unit (15 in the grocerydepartment, 10 in produce, and 4 butchers).With 15 of them signed up, the Unionthus had a majority of employees in the appropriate unit on the date of the Union'sbargaining demand 23Since the inclusion of the butchers in the unit did not affect the Union's majoritystatus, I must conclude that the variance between the unit claimed by the Union andthat found herein is not so substantial as to vitiate the bargaining demand or excuseRespondents from their duty to bargain.Furthermore, since Respondents' denialof the bargaining request on September 22 did not clearly question the compositionand scopeof the proposed unit, but merely the Union's majority in it, and they didnot raise the unit question until their answer herein, it appears that this defensecame too late to warrant a conclusion that it is raised in good faith.United ButchersAbattoir, Inc.,123 NLRB 946, 957;The Hamilton Plastic Molding Company,135NLRB 371. Respondents also argue that, on the basis of information volunteeredby several employees (D'Amato, Belt, Watzka, Jacobs, etc ), they had reached agood-faith doubt on September 20 that the Union had majority status. I rejectthis contention, because the widespread, long continued, and unlawful interrogationof employees by Respondents, coupled with their other unfair labor practices foundabove, convince me that as soon as they learned of the union campaign on August24, they embarked on a counteroffensive to dissuade employees from adhering tothe Union; as they did this in large part by unlawful means, the conclusion is im-pelled that they were motivated, not by a bona fide doubt of the Union's majoritystatus,but by a desire to prevent it by any means fromachievingthat status.Whilenot engaged in a campaign to "gain time to undermine" an existing and knownunion majority status, they were using unlawful means to prevent the Union fromgaining that status.Although the Union apparently achieved majority representa-tion despite Respondents' unlawful countermoves, it is not open to Respondents now=3I cannot remove Pettelman and Crivello from the majority of 15, as Respondents sug-gest,merely on the speculation that they might change their minds in the voting boothand vote against the Union, on the basis of what Pettelman may have said to Respondents,and the circumstance that Crivello may have signed her union card under some persuasion.The record does not show that these employees in fact withdrew their cards or repudiatedthe Union up to the time of the hearing, hence I must consider their signed authorizationcards as continuing evidence of their union adherence,at least on the crucial date ofdemandFor the same reason, the fact of Respondents' continual large turnover of employeesis of no moment, for it is mere speculation to say that any or all new employees, as wellas those present on September 22, would or would not vote for the Union in a laterelection. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDto claim that they could have had a good-faith doubt about its status atanytimeduring the campaign, when they engaged in a wide variety of unlawful acts of thetype well calculated to prevent the Union from acquiring that position. In addi-tion, at least one of their unlawful acts, the discriminatory layoff of Bahringer,occurred after they had received notice of the Union's claim and request for recog-nition.In light of all Respondents' conduct, I must conclude that Respondents atno time had 'a good-faith doubt of the Union's majority status. SeeLaabs, Inc.,128 NLRB 374,24 andAl Tatti, Incorporated,136 NLRB 167.I find that on September 22, 1961, and at all times thereafter, Respondents havefailed and refused to bargain with the Union as the exclusive bargaining repre-sentative of their employees in the appropriate unit aforesaid, in violation of Section8(a)(5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the operations of the Respondents set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V.THE REMEDYHaving found that Respondents have engaged in unfair labor practices in viola-tion of Section 8(a)(1), (3), and (5) of the Act, I shall recommend that they ceaseand desist therefrom and take certain affirmative action which I find willeffectuatethe policies of the Act.Having found that Respondents discriminated in regard to the tenure of employ-merit of Barbara Bahringer, I will recommend that Respondents offer her immediateand full reinstatement to her former or a substantially equivalent position withoutprejudice to her seniority and other rights and privileges of employment previouslyenjoyed, discharging if necessaryanyother employee hired by Respondents to re-place her, and make her whole for any loss of earnings she may have suffered as aresult of Respondents' discrimination against her, by the payment to her of a sumof money equal to that which she would have earned as wages from the date of herdiscriminatory layoff to a date occurring 5 days after the date Respondents offerher proper reinstatement,less her net earnings in said period,to be computed on aquarterly basis according to the formula prescribed in F.W. Woolworth Company,90 NLRB 289.No backpay will be recommended for Susan M. Moser who, thoughhired under discriminatory conditions, was actually accepted as an employee on theday that she applied.Respondents should be required to make available to theBoard or its agents, upon request, such payroll and other records as may be neces-sary to enable a computation of the amount of backpay to be paid under the aboverecommendations.As Respondents have failed and refused to bargain in good faith with the Unionas the exclusive representative of their employees in the appropriate bargaining unitfound above, I shall recommend that they bargain collectively, upon request, wtihthe Union as such representative and, if an understanding is reached, embody suchunderstanding in a signed agreement.In view of the extent and variety of unfair labor practices committed by Respond-ents, I shall recommend that a broad cease-and-desist order issue against them.-Upon the basis of the foregoing findings of fact, and the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.2.All regular full-time and part-time employees at Respondents' Milwaukee,Wisconsin, store, excluding all those with a proprietary interest, wives and childrenof owners, watchmen, and all supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining within the meaning of Section9(b) of the Act.211 have carefully considered other corollary arguments on this point advanced byRespondents in their brief,and on the basis of all the facts in the case and the findingsmade above, find them without merit THE GRAND FOOD MARKET913.On September 22, 1961, the Union was, and at all times thereafter has been,the exclusive representative of all employees in such unit for purposes of collectivebargaining within the meaning of Section 9(a) of the Act.4.By refusing to bargain collectively with said Union, by discouraging member-ship in a labor organization by discriminating in regard to hire and tenure of em-ployment of employees and applicants for employment, and by interfering with,restraining, and coercing employees and applicants for employment in the exerciseof their rights under Section 7 of the Act to the extent found above, Respondentshave engaged in and are engaging in unfair labor practices affecting commercewithin the meaning of Section 8'(a)(1), (3), and '(5) and Section 2(6) and (7) ofthe Act.5.Respondents have not reduced the workhours or discharged Coreene Belt inviolation of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact, conclusions of law, and the entirerecord in the case, and pursuant to Section 10(c) of the Act, I hereby recommendthat the Respondents, Daniel Crean and Joseph Messore d/b/a The Grand FoodMarket, their agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Retail Store Employees Union Local444, Retail Clerks International Association, AFL-CIO, as the exclusive representa-tive of all employees of Respondents in the appropriate unit aforesaid(b)Discouraging membership in said Local 444, or in any other labor organiza-tion of their employees, by refusing to hire applicants for employment, or laying offor refusing to reinstate any of their employees, or in any other manner discriminat-ing in regard to their hire or tenure of employment or any term or condition ofemployment, because of their union activities or affiliation.(c) Interrogating employees and applicants for employment about their unionaffiliation, activities, or sympathies, in a manner constituting interference, restraint,or coercion in violation of Section 8(a) (1).(d)Threatening employees with discharge because of their union activities, oroffering, promising, or granting them wage increases in order to induce them torefrain from union activities.(e) Promulgating and enforcing a rule prohibiting union activity on companypremises on employees' own time.(f) In any other manner interfering with, restraining, or coercing employees inthe exercise of rights guaranteed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a) (3) of theAct.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request, bargain collectively with said local 444 as the exclusive repre-sentative of all employees in the aforesaid unit, and, if an understanding is reached,embody such understanding in a signed agreement.(b)Offer Barbara Bahringer immediate and full reinstatement to her former ora substantially equivalent position, without prejudice to her seniority or other rightsand privileges previously enjoyed, and make her whole in the manner set forth in"The Remedy" section of this report.(c)Preserve and, upon request, make available to the Board or its agents, allpayroll and other records, as set forth in "The Remedy" section of this report.(d) Post at its place of business in Milwaukee, Wisconsin, copies of the attachednoticemarked "Appendix." 25Copies of said notice, to be furnished by the Re-gional Director for the Thirteenth Region, shall, after being duly signed by Respond-ents' representative, be posted by them immediately upon receipt thereof, and bemaintained by them for at least 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall 'be taken by Respondents to insure that said notices are not altered,defaced, or covered by any other material.zs In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order." 92DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)Notify said Regional Director, in writing, within 20 days from receipt ofthis Intermediate Report, what steps Respondents have taken to comply herewith.26It is also recommended that the complaint be dismissed insofar as it alleges theunlawful reduction in workhours and discharge of Coreene Belt.20 In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read. "Notify said Regional Director,in writing, within 10 days fromthe date of this Order, what steps Respondents have taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL bargain, upon request, with Retail Store Employees Union Local444, Retail Clerks International Association, AFL-CIO, as the exclusive repre-sentative of all employees in the bargaining unit described below in respect torates of pay, wages, hours of employment, or other conditions of employment,and, if an understanding is reached, embody it in ^a signed agreement.Thebargaining unit is:All regular full-time and part-time employees in our Milwaukee, Wisconsin,store, excluding all those with a proprietary interest, wives and children ofowners, watchmen, and all supervisors as defined in the Act.WE WILL NOT discourage membership in the above-mentioned Local 444, or,any other labor organization of our employees, by refusing to hire applicantsfor employment, laying off or refusing to reinstate any of our employees, or inany other manner discriminating in regard to their hire or tenure of employ-ment or any term or condition of employment, because of their union affilia-tion or activities.WE WILL NOT interrogate employees and applicants for employment abouttheir union affiliation, activities, or sympathies in ^a manner constituting inter-ference, restraint, or coercion in violation of Section 8(a)(1) of the Act,threaten employees with discharge because of their union activities, or offer,promise, or grant them wage increases in order to induce them to refrain fromunion activities, or promulgate or enforce a rule prohibiting union activity oncompany premises on employees' own time.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist the above- named Local 444, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to theextent that such right may be affected by the provisos of Section 8(a)(3) ofthe Act.WE WILL offer Barbara Bahringer immediate and full reinstatement to herformer or substantially equivalent position, without prejudice to her seniorityor other rights and privileges previously enjoyed, and make her whole for anyloss of pay suffered by reason of the discrimination against her.All of our employees are free to become, remain, or refrain from becoming orremaining members of Retail Store Employees Union Local 444, Retail Clerks Inter-national Association, AFL-CIO, or any other labor organization.DANIEL CREAN AND JOSEPH MESSORED/B/A THE GRAND FOOD MARKET,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from its date, and must not be altered,defaced, or covered by any other materialEmployees may communicate directly with the Board's Regional Office, MidlandBuilding, 176West Adams Street, Chicago, Illinois, Telephone Number, Central6-9660, if they have any question concerning this notice or compliance with itsprovisions.